[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT, DATTCO, INC. DBA'S, MOTION FOR ORDEROF COMPLIANCE DATED OCTOBER 13, 1995
The answers to the Interrogatories and production requests referred to in the motion are inadequate except for the answers to Interrogatories #14 and #36. Full, complete and direct answers and production is to be delivered on or before December 15, 1995 or, upon further motion of the defendant, the plaintiff will be subject to sanctions in accordance with Section 231 of the Rules of Practice.
Hadden, J.